



FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”) is made
and dated as of this December 22, 2017, by and among IRET Properties, a North
Dakota limited partnership (“IRET Properties”), SMB Operating Company, LLC, a
Delaware limited liability company (“SMB”), Missoula 3050 CBR, LLC, a North
Dakota limited liability company (“IRET Missoula”), IRET - Billings 2300 CBR,
LLC, a North Dakota limited liability company (“IRET Billings”), Minnesota
Medical Investors, LLC, a Delaware limited liability company (“MN Medical”, and
together with IRET Properties, SMB, IRET Missoula and IRET Billings,
collectively, “Seller”), and Harrison Street Real Estate, LLC, a Delaware
limited liability company (“Purchaser”).
RECITALS:
A. Seller and Purchaser are parties to that certain Purchase and Sale Agreement
dated November 30, 2017 (“Agreement”) concerning the purchase a portfolio of
medical office building properties (collectively, the “Properties” or each a
“Property”) both owned and ground leased by Seller, as more particularly
described therein.
B. Seller and Purchaser desire to amend the Agreement on the terms and
conditions set forth herein.
AGREEMENT:
NOW, THEREFORE, in consideration of the promises and the mutual covenants of the
parties hereinafter expressed, it is hereby agreed as follows:
1.
Recitals; Defined Terms. The foregoing Recitals are true and correct and are
incorporated herein as part of this First Amendment. Unless otherwise defined
herein, capitalized terms have the meanings ascribed to them in the Agreement.

2.
Fresenius Property.

(a)
The following provision is hereby added to the Agreement as Section 1.33:

“1.33    Fresenius Property. The Owned Site located at 4700 Mike Colalillo
Drive, Duluth, Minnesota, including the Land described under the heading
“Fresenius” on Exhibit A-1 attached hereto and the Real Property, the Personal
Property, Leases and the Contracts associated therewith.”
(b)
Seller and Purchaser agree that notwithstanding anything to the contrary set
forth in the Agreement, the Closing with respect to the Fresenius Property shall
not occur on the originally scheduled Closing Date, and the Closing Date for the
Fresenius Property shall be extended to the date ten (10) Business Days
following satisfaction of the Fresenius Closing Conditions described below, but
in no event later than June






--------------------------------------------------------------------------------




29, 2018. It shall be a condition to the Purchaser’s obligation to purchase the
Fresenius Property pursuant to the Agreement that (collectively, the “Fresenius
Closing Conditions”):
(i)
the Torrens registration with the St. Louis County Examiner of Titles for the
registration Fresenius Property is complete and (ii) the St. Louis County
Examiner of Title has issued a Certificate of Title to the Fresenius Property to
Seller as fee owner of the Fresenius Property such that Seller may cause to be
duly recorded with the St. Louis County Examiner of Titles a Deed in the form
required hereunder conveying marketable title to the Fresenius Property to
Purchaser.

(ii)
Seller shall have delivered to Purchaser a Tenant Estoppel Certificate with
respect to the Lease with Bio-Medical Applications of Minnesota, Inc. at the
Fresenius Property dated no more than 30 days prior to the Closing of the
Fresenius Property.

(iii)
Within forty-five (45) days of the initial scheduled Closing Date, Purchaser may
perform such additional inspection of onsite environmental conditions at the
Fresenius Property as Purchaser deems necessary in its reasonable discretion
(subject to the terms of the Agreement with respect to any intrusive testing).
Purchaser shall identify to Seller in writing as soon as reasonably practicable
following review and evaluation of the results of such inspections any
environmental conditions present at the Fresenius Property that are not
satisfactory to Purchaser based on such inspections, including, without
limitation, indoor air quality. It shall be a Fresenius Closing Condition that
Seller shall have remedied such conditions to Purchaser’s satisfaction and at
Seller’s cost and expense, which may include, without limitation, upgrading the
active vapor mitigation, obtaining a No Association Determination Letter from
the Minnesota Pollution Control Agency (“MCPA”) and/or taking other remedial
actions required at the Fresenius Property as required by the MCPA. If Seller
satisfies the conditions set forth in clauses (i) and (ii) above prior the
completion of the foregoing, Seller and Purchaser shall have agreed on a form of
holdback escrow agreement to be delivered at the Closing for the Fresenius
Property pursuant to which funds in an agreed amount will be held in escrow to
secure the completion of the outstanding work required to satisfy such
conditions.

(c)
A portion of the Earnest Money equal to $100,000.00 shall be allocated to the
Fresenius Property and shall remain in escrow with the Title Company pending the
Closing with respect to the Fresenius Property in accordance with the terms
hereof. If Seller does not satisfy the Fresenius Closing Conditions on or before
the date ten (10) Business Days prior to June 29, 2018, Purchaser, in its sole
and absolute discretion, will have the option to terminate this Agreement with
respect to the







EAST\149645359.3

--------------------------------------------------------------------------------




Fresenius Property at any time until and including June 29, 2018 by providing
written notice of such termination to Seller, in which case the Earnest Money
allocated to the Fresenius Property shall be returned to Purchaser. If the
Closing with respect to the Fresenius Property has not occurred in accordance
with the terms hereof on or prior to 5:00 PM CT on June 29, 2018, this Agreement
shall automatically terminate with respect to the Fresenius Property and the
Earnest Money allocated thereto shall be returned to Purchaser.
(d)
Purchaser hereby waives the due diligence conditions set forth in Section 8.2 of
the Agreement with respect to the Fresenius Property and shall have no further
right to terminate the Agreement with respect to the Fresenius Property pursuant
to Section 8.2 thereof.

(e)
Except as expressly provided to the contrary in this First Amendment, all of the
terms and conditions contained in the Agreement shall survive the Closing with
respect to the Fresenius Property.

3.
Purchase Price. Section 3.1 of the Agreement hereby is deleted in its entirety
and replaced with the following:

“3.1    Amount. Purchaser shall pay to Seller as and for the Purchase Price for
the Properties the sum of Four Hundred Two Million Six Hundred Sixty-Seven
Thousand Five Hundred and Five and No/100s Dollars and No/100s
($402,667,505.00).
4.
Closing Date. The first sentence of Section 4.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“The Closing shall occur on December 29, 2017, as such date may be adjourned
with respect to one or more Properties in accordance with the express terms
hereof.”
5.
Escrow; Payment at Closing.

(a)
Section 3.2.2 of the Agreement hereby is deleted in its entirety and replaced
with the following:

“3.2.2 The balance of the Purchase Price payable at the applicable Closing in
cash or by wire transfer of immediately available funds on the Closing Date. The
Purchase Price payable on the initial scheduled Closing Date hereunder shall be
reduced by the allocated Purchase Price set forth on Exhibit A hereto for any
individual Property with respect to which the Closing hereunder is separately
adjourned in accordance with the express terms hereof.”
(b)
The following is hereby added as Section 3.3 of the Agreement:

“3.3    Holdback Escrow.






EAST\149645359.3

--------------------------------------------------------------------------------




3.3.1    At Closing, a portion of the Purchase Price equal to One Million Nine
Hundred Thousand and 00/100 Dollars ($1,900,000.00) (the “701 Escrow”) shall be
retained by the Title Company and placed into escrow pursuant to a an escrow
agreement in the form attached hereto as Exhibit C-1 (“701 Holdback Escrow
Agreement”), for the purpose of reimbursing Purchaser for the out of pocket
costs incurred following Closing to inspect, repair and restore water intrusion
and the resulting damage to the building located at 701 25th Avenue South,
Minneapolis, Minnesota (“701 Property”) as more particularly set forth in the
Holdback Escrow Agreement.
3.3.2    At Closing, a portion of the Purchase Price equal to Six Hundred
Thousand and 00/100 Dollars ($600,000.00) (the “Environmental Condition Escrow”)
shall be retained by the Title Company and placed into escrow pursuant to an
escrow agreement in the form attached hereto as Exhibit C-2 (“Environmental
Holdback Escrow Agreement”, and together with the 701 Holdback Escrow Agreement,
collectively, “Holdback Escrow Agreement”) for the purpose of reimbursing
Purchaser for the out of pocket costs incurred following Closing with respect to
the investigation and remediation, including any repairs required in connection
therewith, arising out of certain environmental conditions at the Properties
located at 4702 Grand Ave., Duluth, MN (“Denfeld Property”) and 1001 E. Superior
Street, Duluth, MN (“”Pavilion II Property”), in each case, as more particularly
set forth in the Holdback Escrow Agreement.
3.3.3    At Closing, Purchaser, Seller and Title Company shall execute the
Holdback Escrow Agreement, and the Holdback Escrow Agreement shall be added as a
Seller Closing Document (pursuant to Section 4.2 of the Agreement) and as a
Purchaser Closing Document (pursuant to Section 4.4 of the Agreement). The terms
of the Holdback Escrow Agreement shall survive the Closing and Seller’s delivery
of the Deed for the 701 Property, Denfeld Property and Pavilion II Property.”
6.
Bismarck Property. Seller and Purchaser agree that this Agreement is hereby
terminated with respect to the Property located at 700 E. Main Street and 715 E.
Broadway Avenue, Bismarck, ND and all references thereto in the Agreement are
hereby deleted. Exhibit B to the Agreement is hereby modified to delete
therefrom the legal description of the Property labeled “Bismarck 700 East Main
(Vacant Land) & Bismarck 715 East Broadway”.

7.
Ground Lease and Condominium Estoppel Conditions. Seller acknowledges that as of
the date hereof, it has not delivered the following required estoppel
certificates prior to the Estoppel Delivery Deadline, in each case, in the form
required pursuant to the Agreement and reviewed and approved by Purchaser prior
to the date hereof: (i) Ground Lease Estoppel with respect to the Ground Lease
between Arthur G.W. Posingies and Walter M. Posingies, successors to Michael
Posingies, and SMB Operating Company, LLC, successor to Lake Cornelia Company,
dated as of October 26, 1955, as amended (the “Edina Parking Ramp Ground
Lease”), (ii) Ground Lease Estoppel Certificate for the Gardenview Property (the
“Gardenview Ground Lease Estoppel”), (iii) the Material Campus Declaration
Estoppel Certificate with respect to the Gardenview Property (the “Gardenview
Condominium Estoppel”), and (iv) the Material Campus Declaration Estoppel
Certificate with respect to the Ritchie Medical Property (the “Ritchie
Condominium Estoppel”). By electing to waive







EAST\149645359.3

--------------------------------------------------------------------------------




the due diligence condition pursuant to Section 8.2 of the Agreement, Purchaser
shall not waive its right to receive the above-referenced estoppel certificates
as a condition to Closing, and instead, the following terms shall apply:
(a)
If the executed Ground Lease Estoppel Certificate referenced in clause (i) above
is not delivered to Purchaser prior to 9:00 AM CT on the Closing Date, Seller
shall deliver in favor of Purchaser at Closing a Seller Estoppel Certificate
with respect to the Edina Parking Ramp Ground Lease in the form of Exhibit K to
the Agreement, and a portion of the Purchase Price equal to $150,000.00 shall be
retained in an escrow account with the Title Company pursuant to an escrow
agreement in form and substance reasonably acceptable to Seller and Purchaser,
to be released to Seller upon the delivery of the Ground Lease Estoppel
Certificate duly executed by all persons or entities comprising the ground
lessor under the Edina Parking Ramp Ground Lease.

(b)
If the executed Gardenview Ground Lease Estoppel in the form attached as Exhibit
D-1 hereto and/or the Gardenview Condominium Estoppel in the form attached as
Exhibit D-2 hereto are not delivered to Purchaser prior to 5:00 PM CT on
December 27, 2017, Purchaser may elect to adjourn the Closing with respect to
the Gardenview Property until the dated that is five (5) Business Days following
delivery of both the Gardenview Ground Lease Estoppel and the Gardenview
Condominium Estoppel in the forms required above, but in no event later than
February 28, 2018. In such instance, a portion of the Earnest Money equal to
$150,000.00 shall be allocated to the Gardenview Property and retained by the
Title Company to be applied in accordance with the terms hereof, and all
applicable terms and conditions of the Agreement related to the Gardenview
Property shall survive the initial Closing and continue to apply with respect
thereto. If the executed Gardenview Ground Lease Estoppel and the Gardenview
Condominium Estoppel in the required forms are not delivered to Purchaser on or
prior to January 24, 2018, Purchaser shall be entitled to terminate this
Agreement with respect to the Gardenview Property, and the portion of the
Earnest Money allocated thereto shall be returned to Purchaser.

(c)
If the executed Ritchie Condominium Estoppel in the form attached as Exhibit D-3
hereto is not delivered to Purchaser prior to 5:00 PM CT on December 27, 2017,
Purchaser may elect to adjourn the Closing with respect to the Ritchie Medical
Property until the dated that is five (5) Business Days following delivery of
the Ritchie Condominium Estoppel in the form required above, but in no event
later than February 28, 2018. In such instance, a portion of the Earnest Money
equal to $150,000.00 shall be allocated to the Ritchie Medical Property and
retained by the Title Company to be applied in accordance with the terms hereof,
and all applicable terms and conditions of the Agreement related to the Ritchie
Medical Property shall survive the initial Closing and continue to apply with
respect thereto. If the executed Ritchie Condominium Estoppel in the required
form is not delivered to Purchaser on or prior to January 24, 2018, Purchaser
shall be entitled to terminate







EAST\149645359.3

--------------------------------------------------------------------------------




this Agreement with respect to the Ritchie Medical Property, and the portion of
the Earnest Money allocated thereto shall be returned to Purchaser.
As used above, the “Gardenview Property” shall mean the Property located at 333
Smith Ave. North, St. Paul, MN and the “Ritchie Medical Property” shall mean the
Property located at 310 Smith Ave. North, St. Paul, MN.
8.
Conditions Precedent. The following is hereby added to Section 6.1 of the
Agreement:

“6.1.9    Seller shall have delivered with respect to the Property known as St.
Michael Clinic located at 4300 Edgewood Dr. NE, St Michael, MN an instrument in
form reasonably acceptable to Purchaser and the Title Company duly executed by
the City of St. Michael terminating and releasing its right of reverter with
respect to such Property.
6.1.10     The Title Company shall have irrevocably committed to issue to
Purchaser at Closing an owner’s policy of title insurance with respect to the
Property known as Plaza Trinity located at 2815 SW 16th Street, Minot, ND
omitting from the exceptions to coverage thereto that certain Right of Way
Easement recorded 12/16/80 as document no. 594206 in favor of Verendrye Electric
Cooperative, Inc.
6.1.11    The Title Company shall have irrevocably committed to issue to
Purchaser at Closing an owner’s policy of title insurance with respect to the
Property known as Brookpark Dental Center located at 6437 Brooklyn Blvd.,
Brooklyn Center, MN omitting from the exceptions to coverage thereto the terms,
conditions, restrictions and provisions of the unrecorded Development Agreement
dated December 14, 1999, as amended.
If any of the conditions set forth in Sections 6.1.9-6.1.11 are not satisfied
with respect to the applicable Individual Property as of the scheduled Closing
Date, Purchaser may adjourn the Closing with respect to the affected
Propert(ies) until the dated that is five (5) Business Days following
satisfaction of the applicable condition set forth above, but in no event later
than February 28, 2018. If any such condition set forth in Sections 6.1.9-6.1.11
is not satisfied on or before February 28, 2018 with respect to the applicable
Individual Property, Purchaser, in its sole and absolute discretion, may elect
to exclude any such Property from the Closing, and the applicable Purchase Price
allocation for such Property, as set forth on the attached Exhibit A shall be
deducted from the Purchase Price.”
9.
Additional Deliveries.

(a)
At Closing, Seller shall execute and deliver a Seller Estoppel Certificate in
the form attached as Exhibit E hereto.

(b)
With respect to the Ground Leased Sites, if the applicable recorder’s office
will not accept the recording of the applicable Ground Lease Assignment without
an original and/or notarized ground lessor consent, and the consent delivered to
Purchaser prior to the date hereof is not accepted by the recorder for such
purposes, Seller shall request and use commercially reasonable and diligent
efforts to obtain







EAST\149645359.3

--------------------------------------------------------------------------------




the ground lessor consent in the format required by the applicable recorder’s
office as soon as reasonably practicable following such request. This clause (b)
shall survive Closing.
(c)
Notwithstanding anything to the contrary set forth in Section 8.4.2 of the
Agreement, if Trinity Health, the tenant at the Property located at 2815 16th
Street SW, Minot, ND, has not delivered a Tenant Estoppel Certificate in the
form required pursuant to the Agreement prior to Closing, as a condition
thereto, Seller shall deliver a Seller Estoppel Certificate with respect to the
applicable Lease at Closing.

10.
Due Diligence Period. This Amendment shall constitute Purchaser’s affirmative
election to waive the Due Diligence Period and proceed to Closing in accordance
with Section 8.2 of the Agreement, as modified by the terms of this Amendment,
and subject to all applicable terms and conditions set forth herein and in the
Agreement.

11.
Exhibits.

(a)
Exhibit A to the Agreement (Schedule of Properties and Allocated Purchase Price)
hereby is deleted in its entirety and replaced with attached Exhibit A-1 to this
First Amendment. All references in the Agreement to Exhibit A hereafter shall be
deemed to refer to Exhibit A-1 of this First Amendment.

(b)
Attached Exhibit C (Holdback Escrow Agreement) hereby is added to the Agreement,
is incorporated herein by reference, and is added to the Table of Contents and
to Section 1.2 of the Agreement.

12.
Miscellaneous

(a)
Except as amended by this First Amendment, the Agreement remains effective in
accordance with its terms. The terms of this First Amendment will control over
any conflicts between it and the terms of the Agreement.

(b)
This First Amendment may be executed in two or more identical counterparts, and
an electronic transmission shall be binding on the party or parties whose
signatures appear thereon. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one amendment, but in making proof of this First
Amendment, it shall not be necessary to produce or account for more than one
such counterpart.



END OF ARTICLE








EAST\149645359.3

--------------------------------------------------------------------------------





SIGNATURE PAGE

FOR

PURCHASE AGREEMENT

BY AND BETWEEN

IRET PROPERTIES

AND

HARRISON STREET REAL ESTATE, LLC


Seller and Purchaser have caused this First Amendment to be executed and
delivered as of the date first above written.
SELLER:


IRET PROPERTIES,
a North Dakota Limited Partnership


By:    IRET, Inc., a North Dakota corporation
Its:     General Partner


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: Chief Executive Officer




By: /s/ Anne Olson
Name: Anne Olson
Title: Executive Vice President













--------------------------------------------------------------------------------






IRET - BILLINGS 2300 CBR, LLC, a North Dakota limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




MINNESOTA MEDICAL INVESTORS, LLC, a Delaware limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




SMB OPERATING COMPANY, LLC, a Delaware limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President




MISSOULA 3050 CBR, LLC, a North Dakota limited liability company


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: President


By: /s/ Anne Olson
Name: Anne Olson
Title: Vice President


Dated as of: December 22, 2017





--------------------------------------------------------------------------------






PURCHASER:

HARRISON STREET REAL ESTATE, LLC,
a Delaware limited liability company


By:    /s/ Stephen Gordon    
    Name: Stephen Gordon
Title: General Counsel & Senior Managing Director


Dated as of: December 22, 2017









--------------------------------------------------------------------------------






EXHIBIT A-1


Schedule of Properties and Allocated Purchase Price


OWNED SITES


Seller
Name
Address
City
State
Allocated PP
IRET
Properties
Burnsville 303 Nicollet Medical
303 East Nicollet Boulevard
Burnsville
MN
$20,400,000.00
IRET
Properties
Burnsville 305 Nicollet Medical
305 East Nicollet Boulevard
Burnsville
MN
$12,725,000.00
IRET
Properties
Pavilion II
1001 East Superior Street
Duluth
MN
$22,100,000.00
IRET
Properties
Ritchie Medical Plaza
310 North Smith Avenue
St. Paul
MN
$16,500,000.00
MN Medical
Edina 6517 Drew Avenue
6517 Drew Avenue South
Edina
MN
$3,000,000.00
SMB
6545 France SMC I
6545 France Avenue South
Edina
MN
$54,850,000.00
SMB
Edina 6525 France SMC II
6525 France Avenue South
Edina
MN
$22,800,000.00
SMB
6565 France SMC III
*included Ground Leased Parking Ramp
6565 France Avenue South
Edina
MN
$24,713,000.00
IRET
Properties
2800 Medical Building
2800 Chicago Ave South
Minneapolis
MN
$12,227,000.00
IRET
Properties
2828 Midtown Medical & Parking Ramp
2828 Chicago Ave South
Minneapolis
MN
$28,800,000.00
IRET
Billings
Billings 2300 Grant Road
2300 Grant Road
Billings
MT
$5,500,000.00
IRET
Properties
Park Dental
6437 Brooklyn Boulevard
Brooklyn Center
MN
$3,400,000.00
IRET
Properties
Prairie Care Medical
9400 Zane Avenue North
Brooklyn Park
MN
$41,900,000.00
IRET
Properties
Duluth Denfeld Clinic
4702 Grand Avenue
Duluth
MN
$4,000,000.00
IRET
Properties
Fresenius
4700 Mike Colalillo Drive
Duluth
MN
$1,900,000.00



A-4
EAST\149645359.3

--------------------------------------------------------------------------------





IRET
Properties
Wells Clinic
1120 East 34th Street
Hibbing
MN
$3,700,000.00
IRET
Properties
High Pointe Health Campus
8650 Hudson Boulevard
Lake Elmo
MN
$8,805,000.00
IRET
Properties
Plaza - Trinity
2815 16th
Street Southwest
Minot
ND
$10,000,000.00
IRET
Missoula
Missoula 3050 Great Northern Ave
3050 Great Northern Avenue
Missoula
MT
$5,500,000.00
IRET
Properties
Lakeside Medical Plaza
17001 Lakeside Hills Plaza
Omaha
NE
$6,600,000.00
IRET
Properties
Gateway Clinic - Sandstone
204 Lundorff Drive
Sandstone
MN
$300,000.00
IRET
Properties
St. Michael Clinic
4300 Edgewood Drive NE
St. Michael
MN
$3,000,000.00



GROUND LEASED SITES
Seller
Name
Address
City
State
Allocated PP
IRET
Properties
Pavilion I
920 East First Street
Duluth
MN
$15,600,000.00
IRET
Properties
Edina 6363 France Medical
6363 France Ave South
Edina
MN
$19,710,814.00
IRET
Properties
Edina 6405 France Medical
6405 France Avenue South
Edina
MN
$18,636,691.00
IRET
Properties
Minneapolis 701 25th Avenue Medical
701 25th
Avenue South
Minneapolis
MN
$15,700,000.00
IRET
Properties
Gardenview Medical Building
*Includes Gardenview Condominiums
347 Smith Avenue North
St. Paul
MN
$14,000,000.00
IRET
Properties
Airport Medical Building
7550 34th
Avenue South
Minneapolis
MN
$2,500,000.00
IRET
Properties
Mariner Clinic
109 North 28th Street East
Superior
WI
$3,800,000.00







A-5
EAST\149645359.3

--------------------------------------------------------------------------------






EXHIBIT B




Intentionally Omitted








EAST\149645359.3

--------------------------------------------------------------------------------






EXHIBIT C-1
701 Holdback Escrow Agreement




ESCROW AGREEMENT
(701 25th Ave. South)


This Escrow Agreement (“Escrow Agreement”) is entered into as of December 22,
2017 (the “Effective Date”) by and among First American Title Insurance Company,
a Nebraska corporation (“Escrow Agent”), IRET Properties, a North Dakota limited
partnership (“Seller”), and HSRE-MN 701 25th Avenue, LLC, a Delaware limited
liability company (“Purchaser”).


RECITALS


A. Seller, Buyer and certain of their respective affiliates are parties to that
certain Purchase and Sale Agreement dated November 30, 2017, as amended by that
certain First Amendment to Purchase Agreement, dated December 22, 2017
(collectively, the “Agreement”) concerning the purchase a portfolio of medical
office building properties (collectively, the “Properties” or each a “Property”)
both owned and ground leased by Seller and its affiliates, as more particularly
described therein.


B. Pursuant to the Agreement, at Closing, a designated amount (enumerated below)
(“Escrow Funds”) will be withheld from the Purchase Price and will be deposited
with Escrow Agent for the purpose of reimbursing Purchaser for certain out of
pocket expenses related to inspection, repairs and/or remediation to be made to
that certain property located at 701 25th Avenue South, Minneapolis, MN (the
“Project”).    


C. Seller and Purchaser desire that Escrow Agent disburse these Escrow Funds in
accordance with the Agreement, and Escrow Agent is willing to do so on the terms
set forth herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Recitals; Defined Terms. The foregoing Recitals are incorporated herein as
part of this Escrow Agreement. Unless otherwise defined herein, capitalized
terms have the meanings ascribed to them in the Agreement.
2.Deposit of Escrow Funds. Simultaneously with the execution of this Escrow
Agreement, Escrow Agent has withheld from the Purchase Price the Escrow Funds in
the amount of One Million Nine Hundred Thousand and 00/100 Dollars
($1,900,000.00) for the purpose of reimbursing Purchaser for the out of pocket
costs and expenses incurred by Purchaser in connection







--------------------------------------------------------------------------------





with the Project. Following Closing, Seller shall not have any additional
liability to Purchaser or any other person or entity with respect to the Project
in excess of the Escrow Funds; provided, however, the foregoing will not be
construed to limit Seller’s express representations and warranties set forth in
the Agreement.
3.Inspection and Scope of Work. Purchaser has received certain reports
indicating potential damage and/or structural issues with the façade, walls and
other structural portions of the Property, including, without limitation,
possible moisture intrusion. Within forty-five (45) days following the Closing,
Purchaser shall cause to be performed such additional inspections and testing at
the Project as Purchaser deems necessary or advisable to evaluate the nature and
scope of any damage or conditions requiring remediation or repair to the
Property related thereto. Purchaser will provide Seller at least one (1)
Business Day prior notice of any such inspection or testing and Seller may, at
Seller’s cost, have a representative present for any such inspection. Purchaser
shall provide Seller with a copy of any final report issued by Purchaser’s
consultant’s arising therefrom. Purchaser shall determine the scope of work
and/or remediation activities required at the Property based on its evaluation
of such inspections and guidance from its consultants and shall advise Seller of
the same in writing (the “Scope”). Notwithstanding the foregoing, if in the
course of performing the work required to complete the Scope of the Project,
Purchaser’s contractors or consultants discover additional adverse conditions at
the Property related to the matters described above that were not observed as
part of the initial inspections, Purchaser may update the Scope of the Project
upon notice to Seller along with reasonable documentation of the need for such
modifications to the Scope.
4.Project Bidding. Upon determination of the Scope as provided in Section 3
above, Purchaser shall obtain two (2) separate bids from qualified contractors
selected by Purchaser to perform the Scope for the Project. Purchaser shall
select and negotiate a contract for the Project with the lower of the two
qualified bidders.
5.Escrow Funds Disbursement. Escrow Agent shall hold the Escrow Funds in trust
until disbursement, as set forth in this Escrow Agreement. Purchaser may, from
time to time, withdraw Escrow Funds to pay directly and/or reimburse Purchaser
for the out of pocket costs incurred in connection with the Project, including,
without limitation, the testing and inspection performed in accordance with
Section 2 above, upon delivery to Escrow Agent and Seller of invoices, receipts
or other evidence of such out of pocket costs incurred reasonably acceptable to
Seller and Purchaser. Escrow Agent promptly shall disburse that portion of the
Escrow Funds necessary to pay or reimburse Purchaser for such out of pocket
costs incurred. Upon Purchaser’s notice of completion in full of the Project
along with proof of payment for all outstanding costs related thereto, the
remaining balance of the Escrow Funds, if any, shall be released to Seller.
6.Project Completion Deadline. Purchaser agrees to use commercially reasonable
and diligent efforts to cause the work for the Project to be performed as soon
as reasonably practicable following determination of the Scope and selection of
a contractor in accordance with the terms hereof. Purchaser shall achieve final
completion of the Project on or before the one year anniversary of the date
hereof; provided that if the work required for the Project is not completed in
full as of such date, but Purchaser is diligently pursuing completion of the
same, the deadline shall be extended





--------------------------------------------------------------------------------





to such date as is reasonably required to complete the Scope of the Project work
using commercially reasonable efforts (“Project Completion Deadline”). Upon the
Project Completion Deadline, if not earlier disbursed pursuant to Section 5
above, Escrow Funds in the amount of all outstanding and unpaid out of pocket
expenses paid or incurred by Purchaser in connection with the Project shall be
released to Purchaser, and all remaining Escrow Funds after the payment of the
verified Project costs incurred through the Project Completion Deadline shall be
released to Seller, less any Escrow Agent fees.
7.Documentation. If any documentation provided by Purchaser to Escrow Agent or
Seller is insufficient or missing, Escrow Agent (or Seller, as applicable) will
advise Purchaser within five (5) business days of receiving the documentation,
and Purchaser shall promptly submit the missing documentation.
8.Interest. Escrow Agent shall not be liable to pay interest on the Escrow
Funds.
9.Liens. No liability is assumed by Escrow Agent to Purchaser, Seller or any
other party for protection against mechanic’s liens.
10.Escrow Agent Duties. The functions and duties assumed by Escrow Agent include
only those described in this Agreement, and Escrow Agent is not obligated to act
except in accordance with the terms and conditions of this Agreement. Escrow
Agent does not insure that the Project will be completed, nor that any element
of the Project will be in accordance with the approved Scope, nor that
sufficient funds will be available for the completion of Project. Escrow Agent
may conclusively rely upon any document believed by Escrow Agent to be genuine
and to have been signed or presented by the proper parties, consistent with
reasonable due diligence on Escrow Agent’s part. Escrow Agent shall not be
responsible for any losses of documents or funds while such documents or funds
are not in its custody. Documents or funds which are deposited in the United
States mail shall not be construed as being in the custody of Escrow Agent.
11.Escrow Agent Fees. Any reasonable and customary escrow fees payable to the
Escrow Agent with respect to this Agreement shall be paid from the Escrow Funds.
12.Successors. This Escrow Agreement shall be binding upon the parties hereto
and their respective successors and assigns.
13.Amendment. This Escrow Agreement can be amended or modified only by a written
amendment signed by the parties hereto.
14.Counterparts. This Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute but one and
the same instrument. Signatures of this Escrow Agreement which are transmitted
by either or both electronic or telephonic means (including, without limitation,
facsimile and email) are valid for all purposes. Any party shall, however,
deliver an original signature of this Escrow Agreement to the other party upon
request.





--------------------------------------------------------------------------------





15.Title Insurance. It is expressly understood by Purchaser that no title
insurance or mechanic’s lien coverage is being provided by Escrow Agent in
conjunction with this Escrow Agreement and that by entering into this Escrow
Agreement, Escrow Agent is in no way agreeing to, modifying, expanding or
extending any coverage(s) previously provided, if any.
16.Notice. All notices, requests, or documents to be given hereunder by a party
hereto shall be in writing delivered to the following addresses and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date received if
sent by email; or (d) on date received by certified or registered mail, return
receipt requested, postage prepaid:


If to Seller:


IRET Properties
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Grant Campbell
Telephone: 952-401-4816
Email: gcampbell@iret.com


With a copy to:


Marcus A. Mollison
Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Email: Mollison.marcus@dorsey.com


If to Purchaser:


Harrison Street Real Estate, LLC    
444 West Lake Street, Suite 2100
Chicago, IL 60606
Attn: Mark Burkemper; Stephen Gordon; Michael Gershowitz
Email: MBurkemper@harrisonst.com    
sgordon@harrisonst.com
MGershowitz@harrisonst.com


With a copy to:


DLA Piper LLP (US)
444 West Lake Street, Suite 900
Chicago, IL 60606






--------------------------------------------------------------------------------





Attn: David Sickle
Email: david.sickle@dlapiper.com


If to Escrow Agent:


FIRST AMERICAN TITLE INSURANCE COMPANY
First American Title Insurance Company
801 Nicollet Mall, Suite 1900
Minneapolis MN 55402
(612) 305-2043
Attn: Alison Cole
Email: Disbursing.mn@firstam.com




END OF ARTICLE







--------------------------------------------------------------------------------








SIGNATURE PAGE

FOR

ESCROW AGREEMENT




Seller and Purchaser have caused this Escrow Agreement to be executed and
delivered as of the date first above written.
SELLER:


IRET PROPERTIES,
a North Dakota Limited Partnership


By:    IRET, Inc., a North Dakota corporation
Its:     General Partner


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: Chief Executive Officer




By: /s/ Anne Olson
Name: Anne Olson
Title: Executive Vice President






Dated as of: December 22, 2017







--------------------------------------------------------------------------------








PURCHASER:

HSRE-MN 701 25th Avenue, LLC,
a Delaware limited liability company


By:    /s/ Stephen Gordon    
    Name: Stephen Gordon
Title: Authorized Signatory


Dated as of: December 22, 2017










--------------------------------------------------------------------------------






EXHIBIT C-2
Environmental Holdback Escrow Agreement


ESCROW AGREEMENT
(Denfeld Clinic and Pavilion II)




This Escrow Agreement (“Escrow Agreement”) is entered into as of December 22,
2017 (the “Effective Date”) by and among First American Title Insurance Company,
a Nebraska corporation (“Escrow Agent”), IRET Properties, a North Dakota limited
partnership (“Seller”), and HSRE-MN Denfeld, LLC, a Delaware limited liability
company (“HSRE Denfeld”) and HSRE-MN Pavilion II, LLC (“HSRE Pavilion II”, and
together with HSRE Denfeld, collectively, “Purchaser”).


RECITALS


A. Seller, Buyer and certain of their respective affiliates are parties to that
certain Purchase and Sale Agreement dated November 30, 2017, as amended by that
certain First Amendment to Purchase Agreement, dated December 22, 2017
(collectively, the “Agreement”) concerning the purchase a portfolio of medical
office building properties both owned and ground leased by Seller and its
affiliates, as more particularly described therein.


B. On the date hereof pursuant to the Agreement, HSRE Denfeld is to acquire the
Property located at located at 4702 Grand Ave., Duluth, MN (the “Denfeld
Property”) and HSRE Pavilion II is to acquire the Property located at 1001 E.
Superior Street, Duluth, MN (the “Pavilion II Property” and together with the
Denfeld Property, collectively, the “Property”).


C.    Pursuant to the Agreement, at Closing, a designated amount (enumerated
below) (“Escrow Funds”) will be withheld from the Purchase Price and will be
deposited with Escrow Agent for the purpose of reimbursing Purchaser for certain
out of pocket expenses related to inspection, repairs and/or remediation to be
made to the Denfeld Property and the Pavilion II Property (the “Project”).    


D. Seller and Purchaser desire that Escrow Agent disburse these Escrow Funds in
accordance with the Agreement, and Escrow Agent is willing to do so on the terms
set forth herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:









--------------------------------------------------------------------------------





1.
Recitals; Defined Terms. The foregoing Recitals are incorporated herein as part
of this Escrow Agreement. Unless otherwise defined herein, capitalized terms
have the meanings ascribed to them in the Agreement.

2.Deposit of Escrow Funds. Simultaneously with the execution of this Escrow
Agreement, Escrow Agent has withheld from the Purchase Price the Escrow Funds in
the amount of Six Hundred Thousand and 00/100 Dollars ($600,000.00) for the
purpose of reimbursing Purchaser for the out of pocket costs and expenses
incurred by Purchaser in connection with the Project. Following Closing, Seller
shall not have any additional liability to Purchaser or any other person or
entity with respect to the Project in excess of the Escrow Funds; provided,
however, the foregoing will not be construed to limit Seller’s express
representations and warranties set forth in the Agreement.
3.Inspection and Scope of Work. Purchaser has received certain reports
indicating potential environmental site conditions at the Property, including,
without limitation, possible vapor intrusion and ground soil contamination.
Within forty-five (45) days following the Closing, Purchaser shall cause to be
performed such additional inspections and testing at the Property as Purchaser
deems necessary or advisable to evaluate the nature and scope of any damage or
conditions requiring remediation or repair to the Property related thereto.
Purchaser will provide Seller at least one (1) Business Day prior notice of any
such inspection or testing and Seller may, at Seller’s cost, have a
representative present for any such inspection. Purchaser shall provide Seller
with a copy of any final report issued by Purchaser’s consultant’s arising
therefrom. Purchaser shall determine the scope of work and/or remediation
activities required at the Property based on its evaluation of such inspections
and guidance from its consultants, and, if applicable, the requirements of the
Minnesota Pollution Control Agency (“MCPA”). Based on the foregoing, Purchaser
shall advise Seller of the scope of the necessary repairs, remediation and/or
mitigation in writing, which may include, without limitation, without
limitation, upgrading the active vapor mitigation systems, obtaining a No
Association Determination Letter from the MCPA and/or taking other remedial
actions required at the Property as required by the MCPA (the “Scope”).
Notwithstanding the foregoing, if in the course of performing the work required
to complete the Scope of the Project, Purchaser’s contractors or consultants
discover additional adverse conditions at the Property related to the matters
described above that were not observed as part of the initial inspections, or if
the MCPA imposes additional conditions or requirements, Purchaser may update the
Scope of the Project upon notice to Seller along with reasonable documentation
of the need for such modifications to the Scope.
4.Project Bidding. Upon determination of the Scope as provided in Section 3
above, Purchaser shall obtain two (2) separate bids from qualified contractors
selected by Purchaser to perform the Scope for the Project. Purchaser shall
select and negotiate a contract for the Project with the lower of the two
qualified bidders.
5.Escrow Funds Disbursement. Escrow Agent shall hold the Escrow Funds in trust
until disbursement, as set forth in this Escrow Agreement. Purchaser may, from
time to time, withdraw Escrow Funds to pay directly and/or reimburse Purchaser
for the out of pocket costs incurred in connection with the Project, including,
without limitation, the testing and inspection







--------------------------------------------------------------------------------





performed in accordance with Section 2 above, upon delivery to Escrow Agent and
Seller of invoices, receipts or other evidence of such out of pocket costs
incurred reasonably acceptable to Seller and Purchaser. Escrow Agent promptly
shall disburse that portion of the Escrow Funds necessary to pay or reimburse
Purchaser for such out of pocket costs incurred. Upon Purchaser’s notice of
completion in full of the Project along with proof of payment for all
outstanding costs related thereto, the remaining balance of the Escrow Funds, if
any, shall be released to Seller.
6.Project Completion Deadline. Purchaser agrees to use commercially reasonable
and diligent efforts to cause the work for the Project to be performed as soon
as reasonably practicable following determination of the Scope and selection of
a contractor in accordance with the terms hereof. Purchaser shall achieve final
completion of the Project on or before the two year anniversary of the date
hereof; provided that if the work required for the Project is not completed in
full as of such date, but Purchaser is diligently pursuing completion of the
same, the deadline shall be extended to such date as is reasonably required to
complete the Scope of the Project work using commercially reasonable efforts
(“Project Completion Deadline”). Upon the Project Completion Deadline, if not
earlier disbursed pursuant to Section 5 above, Escrow Funds in the amount of all
outstanding and unpaid out of pocket expenses paid or incurred by Purchaser in
connection with the Project shall be released to Purchaser, and all remaining
Escrow Funds after the payment of the verified Project costs incurred through
the Project Completion Deadline shall be released to Seller, less any Escrow
Agent fees.
7.Documentation. If any documentation provided by Purchaser to Escrow Agent or
Seller is insufficient or missing, Escrow Agent (or Seller, as applicable) will
advise Purchaser within five (5) business days of receiving the documentation,
and Purchaser shall promptly submit the missing documentation.
8.Interest. Escrow Agent shall not be liable to pay interest on the Escrow
Funds.
9.Liens. No liability is assumed by Escrow Agent to Purchaser, Seller or any
other party for protection against mechanic’s liens.
10.Escrow Agent Duties. The functions and duties assumed by Escrow Agent include
only those described in this Agreement, and Escrow Agent is not obligated to act
except in accordance with the terms and conditions of this Agreement. Escrow
Agent does not insure that the Project will be completed, nor that any element
of the Project will be in accordance with the approved Scope, nor that
sufficient funds will be available for the completion of Project. Escrow Agent
may conclusively rely upon any document believed by Escrow Agent to be genuine
and to have been signed or presented by the proper parties, consistent with
reasonable due diligence on Escrow Agent’s part. Escrow Agent shall not be
responsible for any losses of documents or funds while such documents or funds
are not in its custody. Documents or funds which are deposited in the United
States mail shall not be construed as being in the custody of Escrow Agent.
11.Escrow Agent Fees. Any reasonable and customary escrow fees payable to the
Escrow Agent with respect to this Agreement shall be paid from the Escrow Funds.







--------------------------------------------------------------------------------





12.Successors. This Escrow Agreement shall be binding upon the parties hereto
and their respective successors and assigns.
13.Amendment. This Escrow Agreement can be amended or modified only by a written
amendment signed by the parties hereto.
14.Counterparts. This Escrow Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which shall constitute but one and
the same instrument. Signatures of this Escrow Agreement which are transmitted
by either or both electronic or telephonic means (including, without limitation,
facsimile and email) are valid for all purposes. Any party shall, however,
deliver an original signature of this Escrow Agreement to the other party upon
request.
15.Title Insurance. It is expressly understood by Purchaser that no title
insurance or mechanic’s lien coverage is being provided by Escrow Agent in
conjunction with this Escrow Agreement and that by entering into this Escrow
Agreement, Escrow Agent is in no way agreeing to, modifying, expanding or
extending any coverage(s) previously provided, if any.
16.Notice. All notices, requests, or documents to be given hereunder by a party
hereto shall be in writing delivered to the following addresses and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date received if
sent by email; or (d) on date received by certified or registered mail, return
receipt requested, postage prepaid:


If to Seller:


IRET Properties
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Grant Campbell
Telephone: 952-401-4816
Email: gcampbell@iret.com


With a copy to:


Marcus A. Mollison
Dorsey & Whitney LLP
50 South Sixth Street, Suite 1500
Minneapolis, MN 55402
Email: Mollison.marcus@dorsey.com


If to Purchaser:









--------------------------------------------------------------------------------





Harrison Street Real Estate, LLC    
444 West Lake Street, Suite 2100
Chicago, IL 60606
Attn: Mark Burkemper; Stephen Gordon; Michael Gershowitz
Email: MBurkemper@harrisonst.com    
sgordon@harrisonst.com
MGershowitz@harrisonst.com


With a copy to:


DLA Piper LLP (US)
444 West Lake Street, Suite 900
Chicago, IL 60606
Attn: David Sickle
Email: david.sickle@dlapiper.com


If to Escrow Agent:


FIRST AMERICAN TITLE INSURANCE COMPANY
First American Title Insurance Company
801 Nicollet Mall, Suite 1900
Minneapolis MN 55402
(612) 305-2043
Attn: Alison Cole
Email: Disbursing.mn@firstam.com




END OF ARTICLE









--------------------------------------------------------------------------------










SIGNATURE PAGE

FOR

ESCROW AGREEMENT




Seller and Purchaser have caused this Escrow Agreement to be executed and
delivered as of the date first above written.
SELLER:


IRET PROPERTIES,
a North Dakota Limited Partnership


By:    IRET, Inc., a North Dakota corporation
Its:     General Partner


By: /s/ Mark O. Decker, Jr.
Name: Mark O. Decker, Jr.
Title: Chief Executive Officer




By: /s/ Anne Olson
Name: Anne Olson
Title: Executive Vice President






Dated as of: December 22, 2017







--------------------------------------------------------------------------------






PURCHASER:

HSRE-MN Pavilion II, LLC,
a Delaware limited liability company


By:    /s/ Stephen Gordon    
    Name: Stephen Gordon
Title: Authorized Signatory


HSRE-MN Denfeld, LLC,
a Delaware limited liability company


By:    /s/ Stephen Gordon    
    Name: Stephen Gordon
Title: Authorized Signatory




Dated as of: December 22, 2017











--------------------------------------------------------------------------------






EXHIBIT D-1


Form of Gardenview Ground Lease Estoppel


GROUND LEASE ESTOPPEL CERTIFICATE




Harrison Street Real Estate, LLC (and its affiliates, “HSRE”)
444 West Lake Street, Suite 2100
Chicago, Illinois 60606
Attn: Mark Burkemper


IRET Properties, a North Dakota Limited Partnership
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Anne Olson
        
RE:
Garden View Medical Building, St. Paul, Minnesota (“Property”)



To Whom It May Concern:


Reference is made to that certain Ground Lease between Lessee, and the
undersigned, as Lessor, together with all amendments thereto (collectively, the
“Ground Lease”). The real property (the “Property”) which is the subject of the
Ground Lease is described in Schedule 1 attached hereto and made a part hereof.
Capitalized terms such as Ground Lease, Lessor, and Lessee are defined in
Schedule 1, and capitalized terms not defined herein shall have the meaning
ascribed in the Ground Lease. Lessee hereby represents to the Benefitted Parties
(as defined below) that the following statements are true and correct as of the
date hereof:


1.Schedule 1 includes a true and correct description of the Ground Lease and a
list of all amendments to the Ground Lease, and attached hereto as Exhibit A is
a true, correct and complete copy of the Ground Lease and all amendments.


2.The Ground Lease has been properly executed by Lessor, is in full force and
effect and has not been amended, modified, supplemented or superseded except as
indicated in Schedule 1 and shown in Exhibit A. The Ground Lease is the entire
agreement between Lessor (or any affiliated party) and Lessee (or any affiliated
party) pertaining to the Premises.


3.Lessee is not in default in the performance of the terms and provisions of the
Ground Lease, nor does any state of facts or condition exist which, with the
giving of notice or the passage of time, or both, would result in such a
default.









--------------------------------------------------------------------------------





4.There currently is no defense, offset, lien, claim or counterclaim by or in
favor of Lessor against Lessee under the Ground Lease or against the obligations
of Lessor under the Ground Lease.


5.All obligations of Lessor under the Ground Lease have been performed. Lessor
is not in any respect in default in the performance of the terms and provisions
of the Ground Lease nor does any state of facts or condition exist which, with
the giving of notice or the passage of time, or both, would result in such a
default.


6.Other than the annual base rent, no amounts are payable as rent to Lessor.


7.Lessor has not received any written notice of any present violation of any
federal, state, county or municipal laws, regulations, ordinances, orders, or
directives relating to use, operation or condition of the Property that remains
uncured.


8.Lessor has no current right to terminate the Ground Lease based on any acts or
omissions of Lessee as of the date hereof.


9.Lessor hereby consents to the transfer of Lessee’s interest under the Ground
Lease to HSRE and has waived any rights of first refusal, purchase options or
rights of first offer with respect to such transfer (if any).


10.The undersigned represents and warrants that it is authorized to execute this
Estoppel Certificate and it is binding upon the Lessor.


[Signature Page to Follow]







--------------------------------------------------------------------------------





The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon. For purposes hereof, the term "Benefited
Parties" means the addressees of this letter, their investors and affiliates
together with its/their successors, assigns, lenders and title insurance
companies.




DATED this ______ day of ___________________, 2017.




Very truly yours,




LESSOR:


Children’s Health Care, a Minnesota non-profit corporation


By:________________________________
Name:______________________________
Title:_______________________________




Allina Health System, d/b/a United Hospital, a Minnesota non-profit corporation


By:________________________________
Name:______________________________
Title:_______________________________





















--------------------------------------------------------------------------------






SCHEDULE 1
1.1
Ground Lease: Ground Lease between Children’s Health Care, a Minnesota
non-profit corporation and Allina Health System, d/b/a United Hospital, a
Minnesota non-profit corporation as Lessors and Garden View Medical Building
Condominium Association, a Minnesota non-profit corporation as Lessee dated
September 13, 1999.



1.2
Amendment(s): None.



1.3
Lessors: Children’s Health Care, a Minnesota non-profit corporation (“
Children’s ) and Allina Health System, d/b/a United Hospital, a Minnesota
non-profit corporation (“Allina”).



1.4
Lessee: Garden View Medical Building Condominium Association, a Minnesota
non-profit corporation



1.5
Legal Description of the Property: See Exhibit A-1



1.6
Term. The Term of the Ground Lease commenced on October 1, 1999, and expires on
September 30, 2049, subject Lessee’s right to extend the Term as follows: Lessee
as two (2) additional terms of ten (10) years each.



1.7
Rent. The Basic Rent presently payable under the Ground Lease is $1.00 per year
payable on September 1 of each year. In addition to Basic Rent, Lessee is
responsible for the payment of taxes, special assessments, operating costs, both
capital and non-capital, ordinary and extraordinary, foreseen or unforseen. All
Rent payable on the part of the Lessee has been paid through and including
August 31, 2018.


1.8
Security Deposit: None.



1.9
Options/Right to Purchase the Property: See 1.10 below.



1.10
Rights of First Offer or First Refusal: Pursuant to Section 17 of the Ground
Lease, Allina has the right of first refusal if Children’s desires to sell its
interest in the Property. Pursuant to Section 18 of the Ground Lease, Children’s
has the right of first refusal if Allina desires to sell its interest in the
Property.










--------------------------------------------------------------------------------







Exhibit A
Ground Lease









--------------------------------------------------------------------------------







Exhibit A-1
Legal Description
All that part of Lot 1, Lot 2, and Lot 3 in Block 1, Health One Children's
Addition, and of Lot 2, Lot 3, and Lot 4 in Block 68, Dayton and Irvine's
Addition to St. Paul, and of vacated Thompson Avenue abutting the foregoing,
Ramsey County, Minnesota, being more particularly described as follows:
Beginning at the most westerly corner of Lot 21, Block 1, said Health One
Children's Addition, being also an interior corner of said Lot 3, Block l,
Health One Children's Addition; thence, along northeasterly lines of Lots 3, 1
and 2, being also southwesterly lines of Lots 21, 16, 14, 15, 6, 7, and 8, all
in said Block 1, Health One Children's Addition, South 46 degrees 23 minutes 09
seconds East, assumed basis of bearings, a distance of 77.06 feet to the
southwesterly corner of said Lot 8, being an interior corner of said Lot 2;
thence, along the line dividing said Lot 8 and said Lot 2, North 88 degrees 36
minutes 51 seconds East 53.7l feet; thence South 01 degree 23 minutes 09 seconds
East 9.74 feet; thence South 88 degrees 37 minutes 11 seconds West 34.89 feet to
a point of curvature; thence along a curve, concave southerly and having a
radius of 17.25 feet and a central angle of 60 degrees 00 minutes 00 seconds, an
arc distance of 18.06 feet to a point of tangency; thence South 28 degrees 37
minutes l 1 seconds West 68.7l feet; thence South 01 degree 21 minutes 37
seconds East 75.47 feet; thence South 88 degrees 38 minutes 23 seconds West
26.09 feet; thence North 01 degree 21 minutes 37 seconds West 13.99 feet; thence
South 88 degrees 38 minutes 23 seconds West 49.00 feet; thence South 00 degrees
35 minutes 52 seconds West 7.00 feet; thence North 89 degrees 15 minutes 27
seconds West 8.81 feet; thence North 00 degrees 35 minutes 52 seconds East 24.02
feet; thence North 89 degrees 04 minutes 5l seconds West 39.33 feet; thence
South 00 degrees 35 minutes 52 seconds West 24.14 feet; thence North 89 degrees
15 minutes 27 seconds West 61.22 feet; thence North 58 degrees 50 minutes 11
seconds West 14.35 feet; thence North 46 degrees 27 minutes 59 seconds West
32.71 feet to the southeasterly right-of-way line of Thompson Avenue, being also
the southeasterly frontage road of Interstate Highway 35E; thence along said
right-of-way line and along a nontangential curve, concave southeasterly and
having a radius of 5999.09 feet, a central angle of l degree 34 minutes 11
seconds, and a chord 164.34 feet in length bearing North 44 degrees 17 minutes
20 seconds East, an arc distance of 164.35 feet to a point of nontangency;
thence along said right-of-way line and along a curve, concave southeasterly and
having a radius of 40.50 feet, a central angle of 16 degrees 33 minutes 06
seconds, and a chord 11.66 feet in length bearing North 34 degrees 48 minutes 44
seconds East, an arc distance of l l.70 feet to a point of tangency; thence,
along said right-of-way line, North 43 degrees 05 minutes 17 seconds East 79.99
feet to the intersection thereof with a line drawn through the point of
beginning and bearing North 46 degrees 23 minutes 09 seconds West; thence, along
the last mentioned line, South 46 degrees 23 minutes 09 seconds East 21.78 feet
to the point of beginning.









--------------------------------------------------------------------------------






EXHIBIT D-2


Form of Gardenview Condominium Estoppel


ESTOPPEL


DECLARATION OF COMMON INTEREST COMMUNITY




TO:     
Harrison Street Real Estate, LLC
444 West Lake Street, Suite 900
Chicago, Illinois




RE:
Declaration for Common Interest Community No. 385, Garden View Medical Building
Condominium dated October 1, 1999, recorded December 30, 1999 as Document Number
1587038 (the “Declaration”)



Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Declaration.


The undersigned, Children’s Health Care, a Minnesota non-profit corporation
doing business as Children’s Hospitals (“Children’s”) and Clinics of Minnesota
and Allina Health System, a Minnesota non-profit corporation (“Allina”), as
Declarants and Unit Owners, and Gardenview Medical Building Condominium
Association, a Minnesota non-for-profit corporation (“Association”) (the
“Certifying Parties”) hereby certify, as of the date hereof, to Harrison Street
Real Estate, LLC (“Buyer”), with respect to the purchase of Unit Nos. 5001 and
6001 in the building commonly known as the Garden View Medical Building, St.
Paul, Minnesota (the “Property”), as follows:


1.
Children’s is a Declarant pursuant to the Declaration and is the owner of Units
[____________] in the condominium. Allina is a Declarant pursuant to the
Declaration and is the owner of Units [___________] in the condominium.

2.
that the Declaration and the other Condominium documents set forth on Exhibit A
hereto (collectively, the “Condominium Documents”) are unmodified and in full
force and effect. No modification to any Condominium Document has been proposed
by any Declarant, unit owner or is currently pending before the Association or
the Board of Directors;

3.
that there is no currently-existing default under the Condominium Documents by
the Property owner in the payment of any sum of money owing pursuant to the
Condominium Documents, and, to the Certifying Parties’ actual knowledge, there
is no currently-existing default by the Property owner under the Condominium
Documents and no other event has occurred which with the giving of notice or the
passage of time, or both, would become a default under the Condominium Documents
by the Property owner;

4.
neither the Association, nor any other unit owner in the Condominium is
currently entitled to any lien on the Property;

5.
that the amount paid for all assessments for the Property under the Condominium
Documents in 2016 was $362,671.56 and the amount assessed for the Property for
2017 is $362,671.56. All such amounts have been paid in full by the owner of the
Property. No special assessments were levied by the Association for calendar
year 2017 and no special assessments are anticipated to be assessed for calendar
year 2018.

6.
the Board of Directors is currently comprised of 3 Directors.








--------------------------------------------------------------------------------





7.
there are no outstanding judgments or pending litigation or other disputes
against the Association or, to the Certifying Parties’ knowledge, against the
Property owner or between the unit owners with respect to the Condominium

8.
that the Certifying Parties has not performed or caused to be performed, and is
not currently performing or causing to be performed, any maintenance or other
work or service not in the normal course of operation, the cost of which the
Certifying Parties is or will be entitled to charge in whole or in part to the
Property owner which has not yet been charged to such Property owner; and

9.
that there are no set-offs, defenses or counterclaims currently being asserted
or otherwise known by the Certifying Parties against enforcement of any
obligations under the Declaration which are to be performed by the Certifying
Parties.

10.
By signing this Estoppel, Certifying Parties, in their capacity as Declarant and
Unit Owners of all of the Units in the condominium other than the Property
hereby waive their right of first refusal and first offer with respect to the
transfer of IRET Properties, a North Dakota Limited Partnership’s interest in
the Property to Harrison Street Real Estate, LLC or its affiliates.

The Certifying Parties acknowledge and agree that the statements set forth
herein shall be binding, and may be relied upon by and shall inure to the
benefit of Buyer or its designee or assigns.




[Signature page follows]





















--------------------------------------------------------------------------------









Executed as of December ____, 2017.
CHILDREN’S HEALTH CARE, a Minnesota non-profit corporation doing business as
Children’s Hospitals and Clinics of Minnesota




By:                    
Name: ______________________________
Its: _________________________________


                    
ALLINA HEALTH SYSTEM, a Minnesota non-profit corporation




By:                    
Name: ______________________________
Its: _________________________________




GARDEN VIEW MEDICAL BUILDING CONDOMINIUM ASSOCIATION, a Minnesota non-for-profit
corporation




By:                    
Name: ______________________________
Its: _________________________________







--------------------------------------------------------------------------------











Exhibit A


Additional Condominium Documents




1.
Articles of Incorporation of Garden View Medical Building Condominium
Association dated September 3, 1999

2.
Bylaws of Garden View Medical Building Condominium Association dated September
13, 1999

3.
Community in Interest Number 385 for Garden View Medical Building Condominium
dated October 28, 1999












--------------------------------------------------------------------------------






EXHIBIT D-3


Form of Ritchie Condominium Estoppel


ESTOPPEL


DECLARATION FOR CONDOMINIUM


TO:     
Harrison Street Real Estate, LLC
444 West Lake Street, Suite 900
Chicago, Illinois




RE:
Condominium Number 290 Sherman Street Medical Condominium Declaration for
Condominium dated August 16, 1993, recorded December 2, 1993 as Document Number
1036884, as amended by the First Amendment to Sherman Street Medical Condominium
Declaration for Condominium dated December 18, 2003, recorded May 24, 2004 as
Document Number 1818313 (the “Declaration”).



Capitalized terms used and not defined herein shall have the meanings ascribed
to them in the Declaration.


The undersigned, as Sherman Street Medical Condominium Association, Inc., a
Minnesota non-profit corporation (the “Association”) hereby certifies, as of the
date hereof, to Harrison Street Real Estate, LLC (“Buyer”), with respect to the
purchase of the property commonly known as Units 2, 3, 4, 8, 9, 10 & 11 in the
Sherman Street Medical Condominium (the “Condominium”) located at 310 Smith
Avenue North, St. Paul, Minnesota (the “Property”), as follows:


1.
that the Declaration and the other Condominium documents set forth on Exhibit A
hereto (collectively, the “Condominium Documents”) are unmodified and in full
force and effect. No modification to any Condominium Document has been proposed
by any unit owner or is currently pending before the Association or the Board of
Directors.     

2.
that there is no currently-existing default under the Condominium Documents by
the Property owner in the payment of any sum of money owing pursuant to the
Condominium Documents, and, to the Association’s actual knowledge, there is no
currently-existing default by the Property owner under the Condominium Documents
and no other event has occurred which with the giving of notice or the passage
of time, or both, would become a default under the Condominium Documents by the
Property owner;

3.
neither the Association, nor, to the Association’s knowledge, any other unit
owner in the Condominium, is currently entitled to any lien on the Property;

4.
that the amount paid for all assessments for the Property under the Condominium
Documents in 2016 was $659,138.28 and the amount assessed for the Property in
2017 is $659,138.28. All such amounts have been paid in full by the owner of the
Property. No special assessments were levied by the Association for calendar
year 2017 and no special assessments are anticipated to be assessed for calendar
year 2018.

5.
the Association is not responsible for the operation and maintenance of the
adjacent skyway and tunnel easements, similarly there are no amounts charged to
the Association, or by the Association to the unit owners, for such operation
and maintenance.








--------------------------------------------------------------------------------





6.
no condominium unit is owned by the Association. The Board of Directors of the
Association is currently comprised of 4 Directors.

7.
there are no outstanding judgments or pending litigation or other disputes
against the Association or, to the Association’s knowledge, against the Property
owner or between the unit owners with respect to the Condominium.

8.
that the Association has not performed or caused to be performed, and is not
currently performing or causing to be performed, any maintenance or other work
or service not in the normal course of operation, the cost of which the
Association is or will be entitled to charge in whole or in part to the Property
owner which has not yet been charged to such Property owner. No capital
improvement projects are proposed or contemplated by the Association for
calendar year 2018.

9.
that there are no set-offs, defenses or counterclaims currently being asserted
or otherwise known by the Association against enforcement of any obligations
under the Declaration which are to be performed by the Association.

The Association acknowledges and agrees that the statements set forth herein
shall be binding, and may be relied upon by and shall inure to the benefit of
Buyer or its designee or assigns.




[Signature page follows]













--------------------------------------------------------------------------------











Executed as of December ___, 2017.
SHERMAN STREET MEDICAL CONDOMINIUM
ASSOCIATION, INC.,
a Minnesota non-profit corporation.






By:                    
Name: ______________________________
Its: _________________________________







--------------------------------------------------------------------------------





Exhibit A


Additional Condominium Documents


1.
Articles of Incorporation of Sherman Street Medical Condominium Association,
Inc., dated August 6, 1993

2.
Bylaws of Sherman Street Medical Condominium Association, Inc., executed August
16, 1993

3.
Condominium Number 290 Sherman Street Medical Condominium Site Plan and Ground
Level Plan, executed November 17, 1993 and filed December 2, 1993










--------------------------------------------------------------------------------






EXHIBIT E


Form of Seller Estoppel Certificate


SELLER ESTOPPEL CERTIFICATE


_____________ ____, 2017


TO:


Harrison Street Real Estate, LLC
444 West Lake Street, Suite 2100
Chicago, IL 60606
Attn:  Mark Burkemper


IRET Properties, a North Dakota Limited Partnership
800 LaSalle Avenue, Suite 1600
Minneapolis, MN 55402
Attn: Anne Olson
        
RE:
920 East First Street, Duluth, MN (“Pavilion I”); 4702 Grand Avenue, Duluth, MN
(“Denfeld Clinic”); 109 North 28th Street East, Superior, WI (“Mariner Clinic”);
8650 Hudson Boulevard, Lake Elmo, MN (“High Pointe Health Campus”); 9400 Zane
Avenue North, Brooklyn Park, MN (“Prairie Care Medical”); 4300 Edgewood Drive
NE, St. Michael, MN (“St. Michael Clinic”); (collectively, the “Properties”);
capitalized terms not defined herein shall have the meaning ascribed in the
respective lease agreement.



To Whom It May Concern:
The undersigned, as IRET Properties, a North Dakota Limited Partnership
(“Seller”) hereby certifies to Harrison Street Real Estate, LLC, its successors
and assigns (“Buyer”) that the following statements regarding the leases
referenced herein for the following Properties are true and correct as of the
date hereof:
Pavilion I:
Regarding the Lease Agreement dated as of October 20, 2014, as amended by the
Amendment to Lease dated April 19, 2016, by and between Seller, as Landlord, and
St. Luke’s Hospital of Duluth, Inc., a Minnesota nonprofit corporation, as
Tenant:
1.
As of the date hereof, the balance of the Replacement Reserve held by Landlord
in accordance with the terms of the Lease is $____________.

2.
Tenant has not submitted any draw requests for disbursements from the
Replacement Reserve to Landlord that remain outstanding, except for
_________________________.








--------------------------------------------------------------------------------





Denfeld Clinic:
Regarding the Lease Agreement dated February 19, 2016, by and between Seller, as
Landlord, and St. Luke’s Hospital of Duluth, Inc., a Minnesota nonprofit
corporation, as Tenant:
1.
As of the date hereof, the balance of the Replacement Reserve held by Landlord
in accordance with the terms of the Lease is $____________.

2.
Tenant has not submitted any draw requests for disbursements from the
Replacement Reserve to Landlord that remain outstanding, except for
_________________________.

Mariner Clinic:
Regarding the Lease Agreement dated as of August 24, 2015, as amended by the
Amendment to Lease dated April 13, 2016, by and between Seller, as Landlord, and
St. Luke’s Hospital of Duluth, Inc., a Minnesota nonprofit corporation, as
Tenant:
1.
As of the date hereof, the balance of the Replacement Reserve held by Landlord
in accordance with the terms of the Lease is $____________.

2.
Tenant has not submitted any draw requests for disbursements from the
Replacement Reserve to Landlord that remain outstanding, except for
_________________________.

High Pointe Health Campus:
Regarding the Office Lease Agreement dated as of November 24, 1997, as amended
by the First Supplement to Office Lease Agreement dated as of February 9, 1999,
the First Amendment to Lease dated as of June 25, 2001, the Letter Adjusting
Rentable Area dated as of January 31, 2002, the Second Amendment to Lease dated
as of October 1, 2008, the Third Amendment to Lease Agreement dated as of
October 26, 2009, the Fourth Amendment to Lease Agreement dated as of April 5,
2010, the Fifth Amendment to Lease Agreement dated as of April 11, 2011, the
Sixth Amendment to Lease Agreement dated as of May 16, 2011, and the Seventh
Amendment to Lease Agreement dated as of November 10, 2011, by and between
Seller, as Landlord, and East Metro ASC, LLC, a Minnesota limited liability
company, as Tenant:
1.
Tenant [ is / is not ] currently providing its own cleaning services in the
leased premises pursuant to the Fifth Amendment to Lease Agreement.

2.
The amount of the annual credit to which Tenant is currently entitled for the
cost of cleaning services provided directly by Tenant is $_____________.

Prairie Care Medical:
Regarding the New Building Lease Agreement dated as of June 2, 2014, as amended
by the Preliminary Agreement Regarding Proposed Build-to-Suite Lease for
PrairieCare, Brooklyn Park, MN dated as of November 12, 2013, the Limited
Guaranty of Lease dated as of June 12, 2014, the First Amendment to New Building
Lease Agreement dated as of September 8, 2015, the Lease







--------------------------------------------------------------------------------





Commencement Certificate dated as of September 8, 2015, the Amended and Restated
First Amendment to New Building Lease Agreement dated as of October 15, 2015,
the Amended and Restated Lease Commencement Certificate dated as of October 15,
2015, the Second Amendment to New Building Lease Agreement dated as of May 26,
2016, and the Third Amendment to New Building Lease Agreement dated as of August
15, 2017, by and between Seller, as Landlord, and PrairieCare, LLC, a Minnesota
limited liability company, as Tenant:
1.
Tenant has not exercised its expansion right pursuant to Section 13 of the Lease
as of the date hereof. Seller, as Landlord, has not received any notice of
exercise and Tenant has not submitted any plans to Landlord for Landlord’s
review.

St. Michael Clinic:
Regarding the Lease Agreement dated as of June 30, 2006, as amended by the
Memorandum of Lease dated as of June 30, 2006, Amendment 1 to Lease Agreement
dated as of August 14, 2006, Amendment 2 to Lease Agreement dated as of August
29, 2007, the Notice of Renewal dated as of May 7, 2017, and Amendment 3 to
Lease Agreement dated as of June 5, 2017, by and between Seller, as Landlord,
and Allina Health System, a Minnesota non-profit corporation, as Tenant:
1.
Tenant has not exercised its expansion right pursuant to Section 35 of the Lease
Agreement. Seller, as Landlord, has not received any notice of exercise and
Tenant has not submitted any plans to Landlord for Landlord’s review.



The above certifications are made to Buyer knowing that Buyer will rely thereon
in making an investment in the Properties.
[Signature page follows.]







--------------------------------------------------------------------------------







SELLER:
IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP


By: IRET, Inc.,
a North Dakota corporation
Its: General Partner


By:                    
Name:
Its:


By:                     
Name:
Its:








 







